OPINION — AG — **** REGULATION OF SAFETY GLAZING MATERIAL **** HOUSE BILL 1350, FIRST SESSION, THIRTY THIRD LEGISLATURE, DOES NOT RESTRICT THE MANUFACTURE OR SALE OF SAFETY GLASS GLAZING OR NON COMPLYING SAFETY GLAZING MATERIAL PRODUCTS FOR SALE AND USE OUTSIDE OF THE STATE OF OKLAHOMA. THE INTENT OF THE LEGISLATURE IS TO CONTROL ALL PHASES OF SAFETY GLAZING MATERIALS IN HAZARDOUS LOCATIONS AS DEFINED BY STATUTE WITHIN THE STATE OF OKLAHOMA. CITE: 63 O.S. 19761 2351 [63-2351] (ROBERT H. MITCHELL)